Citation Nr: 0400830	
Decision Date: 01/09/04    Archive Date: 01/22/04

DOCKET NO.  96-46 953	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for 
status-post left total knee replacement, times two, with 
history of tibia fracture.  
 
2.  Entitlement to an effective date earlier than October 12, 
1995, for the assignment of a 30 percent rating for status-
post left total knee replacement, times two, with history of 
tibia fracture, to include the question of the timeliness of 
the appeal. 

3.  Whether there was clear and unmistakable error (CUE) in a 
January 1994 rating decision that denied the veteran's claim 
for a rating in excess of 20 percent for the service-
connected left knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to January 
1969.

The manner in which this case has come before the Board of 
Veterans' Appeals (Board) is somewhat complex and requires 
explanation.  This matter was initially before the Board on 
appeal from an April 1996 rating action of the Cleveland, 
Ohio RO which denied the veteran's claim for a rating in 
excess of 20 percent for the service-connected left knee 
disability.  A notice of disagreement (NOD) was received in 
July 1996 and the RO issued a statement of the case (SOC) in 
August 1996.  A substantive appeal was received from the 
veteran in October 1996.  

In a December 1996 rating action, the RO increased the rating 
for the left knee disability to 30 percent, effective from 
October 12, 1995.  In a July 1997 rating action, the RO 
granted a temporary total rating (TTR) under the provisions 
of 38 C.F.R. § 4.30 for the period from May 8, 1997, through 
June 30, 1997 and a 100 percent schedular rating form the 
period July 1, 1997 through June 30, 1998.  Thereafter, the 
rating was reduced to 30 percent, effective from July 1, 
1998.  In a June 1998 supplemental statement of the case 
(SSOC), the RO increased the rating to 60 percent, effective 
from July 1, 1998.  

In May 1999, the veteran testified at a videoconference 
hearing before an Acting Member of the Board (now Veterans 
Law Judge).  In November 2003, the Board notified the veteran 
that the Acting Board Member who presided over his May 1999 
hearing was no longer at the Board and the veteran was 
afforded the opportunity for another hearing.  In December 
2003, the veteran indicated that he did not want another 
hearing.  

In subsequent rating actions, the RO assigned TTRs for the 
service-connected left knee disability for the period from 
October 4, 1999 to May 1, 2001.  As noted in an August 2000 
rating action, the current 60 percent schedular rating was 
reinstated, effective May 1, 2001.  

The issues certified for appellate consideration include 
entitlement to an earlier effective date for the assignment 
of a 30 percent rating for the service-connected left knee 
disability and whether there was CUE in a January 1994 rating 
decision.  In a September 1997 SSOC, the RO denied a claim 
for earlier effective date.  When the veteran testified at 
the May 1999 hearing, the Acting Board Member noted the 
veteran's assertion of CUE in the prior rating decision, but 
also noted that that particular issue had not been perfected 
for appeal.  

In the October 1999 remand, the Board noted that there was no 
NOD or substantive appeal as to the earlier effective date 
issue and the RO was instructed to issue an SSOC as to the 
question of the timeliness of that appeal.  The Board further 
noted that the RO had not adjudicated a claim of CUE and that 
issue was referred to the RO.  

In October 2002, the RO issued an SSOC on the question of 
entitlement to an earlier effective date.  In November 2002, 
the RO issued an SOC on the issue of timeliness of the appeal 
with regard to the effective date.  

In an April 2003 rating decision, the RO determined that 
there was no CUE in the January 1994 rating decision.  The 
veteran was notified of that determination that same month.  

The case was most recently certified to the Board by the 
Winston-Salem, North Carolina RO.  

The Board's decision on the claim for an earlier effective 
date, to include the question of the timeliness of the appeal 
is set forth below; however, the claims for increased rating 
for the left knee disability and whether there is CUE in the 
January 1994 rating decision are addressed in the remand 
following the decision.  Those matters are being remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  


FINDINGS OF FACT

1.  In a December 1996 rating action, the RO assigned the 
veteran a 30 percent rating for his left knee disability 
effective from October 12, 1995.  The veteran was notified of 
that determination later that month.  

2.  In September 1997, the RO denied a an earlier effective 
date for the assignment of a 30 percent rating for the 
service-connected left knee disability.  

3.  In December 2000, the veteran expressed disagreement with 
the assigned effective date, and the RO issued an SOC 
addressing the timeliness of the appeal on the question of an 
earlier effective date in November 2002.  

4.  The veteran has not completed the acts needed to timely 
perfect an appeal as to the denial of the claim for an 
earlier effective date for the assignment of a 30 percent 
rating for service-connected left knee disability.  


CONCLUSION OF LAW

As a timely appeal has not been perfected, the Board is 
without jurisdiction to review the issue of entitlement to an 
effective date earlier than October 12, 1995, for the 
assignment of a 30 percent rating for service-connected left 
knee disability.  38 U.S.C.A. §§ 7105, 7108 (West 2002); 38 
C.F.R. §§ 20.200, 20.202, 20.302, 20.303 (2003). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108 
(West 2002).  Pursuant to applicable law and regulation, an 
appeal consists of a timely filed NOD in writing and, after a 
SOC has been furnished, a timely filed substantive appeal.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  Absent the filing of 
a notice of disagreement within one year of the date of 
mailing of the notification of the denial of an appellant's 
claim, and absent the filing of a substantive appeal within 
the remainder of that year or within 60 days of the mailing 
of the statement of the case, whichever is later, a rating 
determination is final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103. 

A written communication from a claimant or his representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute an NOD.  38 C.F.R. § 20.201.  A veteran's 
substantive appeal perfects the appeal to the Board and 
frames the issues to be considered.  Myers v. Derwinski, 1 
Vet. App. 127, 129 (1991).  A substantive appeal consists of 
a properly completed VA Form 9 (Appeal to Board of Veterans' 
Appeals) or other correspondence containing the necessary 
information.  If the SOC addressed several issues, the 
substantive appeal must either indicate that the appeal is 
being perfected as to all of those issues or must 
specifically identify the issues appealed.  Proper completion 
and filing of a substantive appeal are the last actions a 
veteran needs to take to perfect an appeal.  38 C.F.R. § 
20.202.

A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the SOC 
to the veteran or within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed, whichever comes later.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.302.  

As noted in the Introduction, the RO assigned the veteran a 
30 percent rating for his left knee disability in a December 
1996 rating action.  In September 1997 (via an SSOC), the RO 
reviewed recently submitted outpatient treatment records and 
determined that an effective date earlier than October 12, 
1995 for the assignment of a 30 percent rating for the 
veteran's left knee disability was not warranted.  The cover 
letter that accompanied the SSOC notified the veteran that if 
this SSOC contained an issue that had not been included in a 
substantive appeal, he must file a formal appeal to perfect 
his appeal to the Board.   

In the October 1999 remand, the Board expressly pointed out 
that there was no NOD or substantive appeal as to the 
effective date issue.  On remand, the RO was instructed to 
issue an SSOC on the question of timeliness of that appeal.  
In a December 2000 statement, the veteran referred to the 
recent remand and indicated that his statement was to be 
considered a formal NOD as to the effective date claim.  

The RO issued an SOC on that issue in November 2002.  

Initially, the Board notes that the record reveals that the 
veteran has not filed a timely NOD, to initiate an appeal of 
the denial of an earlier effective date issue, within the 
period prescribed by statute and regulation.  As indicated 
above, that issue was initially adjudicated in September 1997 
(albeit via an SSOC in lieu of a rating decision), and there 
is no document that can be construed as a timely NOD with 
that determination within one year of the date of mailing of 
the notification of that denial.  Indeed, the only document 
in which the veteran has expressed disagreement with the 
denial of an earlier effective date was filed in December 
2000, clearly outside of the applicable time limit.

Moreover, even assuming, for the sake of argument, that the 
veteran had submitted a timely NOD as to the effective date 
issue, the claims file contains no correspondence from either 
the veteran or his representative that can be construed as a 
timely substantive appeal, or a timely request for an 
extension to file a substantive appeal.  Pursuant to 38 CFR 
20.302, the veteran had until January 2003 (60 days from the 
date of issuance of the SOC) to file a substantive appeal in 
this case, such date is the later of the date of the 
expiration of one year from the notification of the assigned 
effective date and 60 days from the issuance of the SOC on 
the effective date issue.  Similarly, the Informal Hearing 
Presentation filed by the veteran's representative with the 
Board, in August 2003, was neither filed within the time 
limit for filing a substantive appeal, nor was it filed with 
the agency of original jurisdiction, as mandated by 38 
U.S.C.A. § 7105.

The Board also notes that, prior to the expiration of the 60-
day period for filing a timely substantive appeal on the 
effective date issue, no document was filed by either the 
veteran or his representative that can be construed as a 
timely request for an extension of time to file a substantive 
appeal on that issue.  See 38 C.F.R. § 20.303.  Finally, 
while the version of 38 C.F.R. § 20.302 in effect since 
October 3, 2001, includes a special provision for extending 
the time period for filing a substantive appeal when the 
appellant files additional evidence within one year of the 
date of the notification of the decision being appealed (see 
38 C.F.R. § 20.302(b)), here, that provision does not extend 
the time period for filing a substantive appeal on the 
earlier effective date issue.

As noted previously, the Board specifically stated in the 
October 1999 remand that there was no NOD or substantive 
appeal as to the effective date issue and notified the 
veteran that the question of timeliness of his appeal was 
being considered.  The November 2002 SOC notified the veteran 
and his representative of the laws and regulations pertaining 
to the timeliness of appeals and afforded them the 
opportunity to present evidence or argument on that question.  
To date, there has been no response from either the veteran 
or his representative.  Although the representative included 
the earlier effective date issue in the August 2003 Informal 
Hearing Presentation, no argument was advanced on that issue.  

Under these circumstances, the Board must find that the 
veteran has not completed the acts needed to timely perfect 
an appeal as to the denial of the claim for effective date 
earlier than October 12, 1995 for the assignment of a 30 
percent rating for his service-connected left knee 
disability.  As such, the Board does not have jurisdiction to 
review the underlying claim, and, on this basis, the appeal 
as to that issue must be denied.  




ORDER

As a timely appeal as to the claim for entitlement to an 
effective date earlier than October 12, 1995, for the 
assignment of a 30 percent rating for status-post left total 
knee replacement, times two, with history of tibia fracture, 
has not been perfected, the appeal as to that issue is 
denied.  



REMAND

The veteran contends that his service-connected left knee 
disability is more severe than the current rating indicates.  
The Board notes that the 60 percent rating presently assigned 
is the maximum schedular rating and the only basis for an 
increased rating would the be assignment of an extra-
schedular rating.  In a November 2002 SSOC, the RO continued 
the 60 percent evaluation for the veteran's left knee 
disability and determined that referral for an extra-
schedular evaluation under the provisions of 38 C.F.R. 
§ 3.321 was not warranted.  

The Board points out, however, that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law in November 2000.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The record does not include any correspondence from the RO 
specifically addressing the VCAA notice and duty to assist 
provisions as they pertain to the issue of increased rating 
for the left knee disability, to particularly include the 
duty, imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), requiring the Department to explain what evidence 
will be obtained by whom.  See Charles v. Principi, 16 Vet. 
App. 370 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Action by the RO is required to satisfy the 
notification provisions of the VCAA.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  The RO's notice to the veteran must 
explain that the veteran has a full one-year period for 
response.  See 38 C.F.R. § 5103; Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir 2003).  See also Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, 117 Stat, 2651 (December 16, 2003).  After 
providing the appropriate notice to the veteran and his 
representative, the RO should attempt to obtain any 
additional evidence for which the veteran provides sufficient 
information, and, if needed, authorization, following the 
procedures set forth in 38 C.F.R. § 3.159.  The Board regrets 
the delay caused by another remand, but finds that due 
process considerations require it.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the action requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.  The SSOC that explains 
the basis for the RO's determinations must include citation 
to the pertinent legal authority implementing the VCAA-i.e., 
38 C.F.R. §§ 3.102 and 3.159.  

As a final point, the Board notes that, with regard to the 
claim of CUE in the January 1994 rating action, the RO first 
adjudicated that issue in April 2003 and the veteran was 
provided notice of that determination on April 10, 2003.  The 
RO certified that issue to the Board prematurely as the time 
period within which the veteran can submit an NOD as to that 
decision has not yet expired.  See 38 C.F.R. § 20.302.  As 
such, the issue is not before the Board at this time.  The 
claims file is being returned to the RO and if the veteran 
submits a timely NOD as to that issue, it should be 
associated with the claims file and the RO should issue an 
SOC.  

Accordingly, these matters are hereby REMANDED to the RO (via 
the AMC in Washington, D.C.), for the following actions

1.  The RO should furnish to the veteran 
and his representative a letter providing 
notification of the VCAA, and the duties 
to notify and assist imposed thereby, 
specifically as regards the claim for 
increased rating for the service-connected 
left knee disability, to include on an 
extraschedular basis.  The letter should 
include a summary of the evidence 
currently of record and specific notice as 
to the type of evidence necessary to the 
veteran's claim.

To ensure that the duty to notify the 
veteran of what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that the veteran 
provide sufficient information to enable 
it to obtain any pertinent evidence not 
currently of record, and assurance that 
the RO will attempt to obtain the 
evidence if sufficient information, and, 
if necessary, authorization, is provided.  
The RO's letter should also invite the 
veteran to submit any pertinent evidence 
in his possession, and explain the type 
of evidence that is each party's ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (unless this right is 
waived, in writing).    

2.  If the veteran responds, the RO 
should assist him in obtaining any 
identified evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2003).  All records and/or responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  

3.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

5.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted (to include 
affording the veteran another VA 
examination, if deemed necessary), the RO 
should readjudicate the claim for 
increased rating for status-post left 
total knee replacement, times two, with 
history of tibia fracture, to include on 
an extra-schedular basis, in light of all 
pertinent evidence and legal authority.  

6.  If the veteran submits a timely NOD 
as to the CUE issue, the RO should take 
appropriate action as to that issue.  The 
veteran and his representative are hereby 
reminded that to obtain appellate 
jurisdiction of an issue not currently in 
appellate status, a timely appeal must be 
perfected.  

7.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC (to include citation to 
38 C.F.R. §§ 3.102 and 3.159 (2003), and 
clear reasons and bases for the RO's 
determinations) and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



